     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------X
MINDEN PICTURES, INC.,

                          Plaintiff,
                                                    18 Civ. 2438 (DAB)
                                                    MEMORANDUM & ORDER
           v.

BUZZFEED, INC., et al.,

                        Defendants.
--------------------------------------------X
DEBORAH A. BATTS, United States District Judge.

     On March 19, 2018, Plaintiff Minden Pictures, Inc. (“Minden

Pictures”) filed suit against Defendants Buzzfeed, Inc.

(“Buzzfeed”) and Defendants Does 1 through 10 under the

Copyright Act, 17 U.S.C. § 101 et seq. On July 2, 2018, Buzzfeed

filed a Motion to Dismiss.

     On July 6, 2018, Minden Pictures filed an Amended

Complaint. Buzzfeed filed a partial Motion to Dismiss and a

Declaration in support on August 3, 2018, which Minden Pictures

opposed. For the following reasons, the Court GRANTS Buzzfeed’s

partial Motion to Dismiss.
     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 2 of 15



I.   BACKGROUND

     Minden Pictures, a wildlife and nature photo licensing

agency, is a corporation organized under the laws of California.

Buzzfeed is a digital media and news corporation organized under

the laws of Delaware.

     Minden Pictures is “informed and believes” that Defendant

Does 1-10 are other parties not yet identified who have

infringed its copyrights, have contributed to infringement, or

have engaged in other wrongful practices. Am. Compl. ¶

     Plaintiff alleges that, by virtue of contractual

assignments, it is the sole and exclusive agent for the

licensing and use of certain nature photographs. Id. ¶ 8. These

forty photographs were registered with the United States

Copyright Office as shown in a chart attached to the Amended

Complaint as Exhibit A. Id. ¶ 9. Defendants allegedly used the

nature photographs without authorization for commercial

purposes. Id. ¶ 10. Minden Pictures provides screen captures of

Buzzfeed’s website showing the alleged infringing acts in

Exhibit B. Id. ¶ 12. Minden Pictures alleges that it discovered

“each of the infringement claims asserted herein in 2017 and

2018.” Id. ¶ 13. Discovery dates are included in the chart in

Exhibit A.

     Minden Pictures’ first and only claim for relief is for

copyright infringement (Count One). It alleges that Defendants

                                   2
     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 3 of 15



used, distributed, and exploited images of the nature

photographs without Minden Pictures’ authorization or consent.

Id. ¶ 16. Due to this infringement, Plaintiff alleges that

Defendants obtained profits and that Plaintiff is entitled to

disgorgement of those profits in an amount to be established at

trial. Id. ¶ 18.

     Buzzfeed argues in its Motion to Dismiss that of the forty

photographs, twenty-four should be dismissed from this cause of

action because (1) they are time-barred, (2) they are covered by

the safe harbor provision of the Digital Millennium Copyright

Act (“DMCA”) as material posted by third-party users of

Buzzfeed, (3) they were not registered in a timely manner under

the Copyright Act and are therefore ineligible for statutory

damages and attorney’s fees, and/or (4) they were registered as

“photo collections” constituting compilations and therefore are

considered as combined sets in a statutory damages calculation.

     Buzzfeed provides screen captures of the dates of

publication of each of the posts containing the photographs in a

Declaration to support its argument that many of the alleged

acts of infringement should be considered time-barred. Sholder

Decl., Ex. 3. Screen captures of the posts that it argues were

created by users and shielded from liability under the DMCA are

also attached. Id., Ex. 2. A chart details when each photograph

was posted by Buzzfeed. Id., Ex. 1. Buzzfeed also attaches a

                                   3
      Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 4 of 15



PACER print-out detailing all of the federal copyright

infringement lawsuits filed by Minden Pictures, screen captures

of the Copyright Office website showing the dates of publication

of Minden Pictures’ copyright applications as to photographs no.

7-11, 16, 20, 22, 26-27, and 29, screen captures of the posts’

dates of original publication, and a screen capture of the

entire post corresponding to photograph no. 23. Id., Exs. 4-7.


II.   Discussion

      A. Legal Standard for Motion to Dismiss

      For a complaint to survive a motion brought pursuant to

Federal Rule of Civil Procedure 12(b)(6), the plaintiff must

have pleaded “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). The Supreme Court has explained,

      A claim has facial plausibility when the plaintiff
      pleads factual content that allows the court to draw the
      reasonable inference that the defendant is liable for
      the misconduct alleged. The plausibility standard is not
      akin to a “probability requirement,” but it asks for
      more than a sheer possibility that a defendant has acted
      unlawfully. Where a complaint pleads facts that are
      “merely consistent with” a defendant's liability, it
      “stops short of the line between possibility and
      plausibility of entitlement to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 556–57). “[A] plaintiff's obligation to provide the

grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a

                                    4
     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 5 of 15



cause of action will not do.” Twombly, 550 U.S. at 555 (internal

quotation marks and citation omitted). “Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 557). The Supreme Court further stated,

     In keeping with these principles a court considering a
     motion to dismiss can choose to begin by identifying
     pleadings that, because they are no more than
     conclusions, are not entitled to the assumption of
     truth. While legal conclusions can provide the framework
     of a complaint, they must be supported by factual
     allegations. When there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement to relief.

Id. at 679.

     In considering a Rule 12(b)(6) motion, the Court must

accept as true all factual allegations set forth in the

complaint and draw all reasonable inferences in favor of the

plaintiff. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508

(2002); Blue Tree Hotels Inv. (Canada) Ltd. v. Starwood Hotels &

Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004).

However, this principle is “inapplicable to legal conclusions,”

Iqbal, 556 U.S. at 678, which, like the complaint’s “labels and

conclusions,” Twombly, 550 U.S. at 555, are disregarded. Nor

should a court “accept [as] true a legal conclusion couched as a

factual allegation.” Id. at 555. In resolving a 12(b)(6) motion,

a district court may consider the facts alleged in the


                                   5
     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 6 of 15



complaint, documents attached to the complaint as exhibits, and

documents incorporated by reference in the complaint. DiFolco v.

MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). In

addition, “a court may consider . . . matters of which judicial

notice may be taken, [and] documents either in plaintiffs'

possession or of which plaintiffs had knowledge and relied on in

bringing suit.” Chambers v. Time Warner, Inc., 282 F.3d 147, 153

(2d Cir.2002) (internal quotation marks omitted).


     B. Buzzfeed’s Argument that Photographs No. 1-3, 6, 8-10,
        13-14, 16-17, 19-20, 22-26, 29, 34-37, and 39 are Time-
        Barred

     Buzzfeed argues that its uses of 24 of the photographs

occurred between 2011 and 2014, more than three years prior to

the filing of the original Complaint. See 17 U.S.C. § 507(b)

(civil actions for copyright infringement must be “commenced

within three years after the claim accrued”).

     The Second Circuit adheres to the “discovery rule”: an

infringement claim does not accrue until the copyright holder

“discovers, or with due diligence should have discovered, the

infringement[.]” Psihoyos v. John Wiley & Sons, Inc., 748 F.3d

120, 124 (2d Cir. 2014).

     Minden Pictures alleges that it discovered Buzzfeed’s

alleged infringement “in 2017 and 2018” and “had no reason prior




                                   6
       Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 7 of 15



to that discovery to know of Defendants’ unauthorized uses[.]”

Am. Compl. ¶ 13.

      The Court concludes that a reasonable copyright holder in

Minden Pictures’ position – that is, a seasoned litigator that

has filed 36 lawsuits to protect its copyrights, beginning as

early as July of 2010 – should have discovered, with the

exercise of due diligence, that its copyright was being

infringed within the statutory time period. Courts may consider

the relative sophistication of parties in a copyright suit.

Sholder Decl., Ex. 4; see D.C. Comics, Inc. v. Mini Gift Shop,

912 F.2d 29, 35-36 (2d Cir. 1990) (considering the relative

sophistication of parties); see Warner Bros., Inc. v. Dae Rim

Trading, Inc., 877 F.2d 1120, 1126 (court “may take into account

the attitude and conduct of the parties”); cf. Little Mole Music

v. Spike Investment, Inc., 720 F.Supp. 751, 755 (W.D.Mo.1989)

(“experienced operators[ ] in the ... business” were not

innocent infringers); see Castle Rock Entm’t v. Carol Publ’g

Group, Inc., 955 F.Supp. 260 (S.D.N.Y. 1997) (Sotomayor, D.J.),

aff’d, 150 F.3d 132 (2d Cir. 1998) (district court finding

willful infringement because, inter alia, the “defendants are

sophisticated with respect to such matters”). Some of Buzzfeed’s

articles were posted as early as 2011 1, and Minden Pictures


1 See, for example, Photograph No. 2, originally posted on April 5, 2011 and
not discovered by Plaintiff until June 23, 2017, and Photograph No. 25,
originally posted on October 26, 2011 and not discovered until June 29, 2018.

                                      7
     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 8 of 15



provides no explanation for its delayed filing of this lawsuit

beyond its allegation that it had no reason to discover the

alleged infringement prior to 2017.

     As the Second Circuit explained in Kronisch v. United

States regarding discovery rules,

          [d]iscovery of the "critical facts" of injury and
          causation is not an exacting requirement, but requires
          only knowledge of, or knowledge that could lead to,
          the basic facts of the injury . . . [A] claim will
          accrue when the plaintiff knows, or should know,
          enough of the critical facts of injury and causation
          to protect himself by seeking legal advice. A claim
          does not accrue when a person has a mere hunch, hint,
          suspicion, or rumor of a claim but such suspicions do
          give rise to a duty to inquire into the possible
          existence of a claim in the exercise of due diligence.

     150 F.3d 112, 121 (2d Cir. 1998) (internal citations

omitted). A plaintiff need not know every permutation of their

injury – they simply need to have a suspicion of the injury and

its cause to be put on inquiry notice. See Thompson v.

Metropolitan Life Ins. Co., 149 F. Supp. 2d 38, 48 (S.D.N.Y.

2001). The test is not whether a plaintiff could have learned of

their injury; rather, it is whether, with the application of

reasonable diligence, they should have known of their injury.

Thompson, 149 F. Supp. 2d at 52.

     The Court finds that the claim as to the 24 photographs

that were posted by Buzzfeed prior to March 19, 2015 are

DISMISSED as time-barred. A reasonable copyright holder in

Plaintiff’s position, exercising due diligence, “should have

                                   8
       Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 9 of 15



discovered” that its copyright was being violated during the

three-year statute of limitations. See Psihoyos, 748 F.3d at

124.

       C. Buzzfeed’s Argument that Liability Regarding Photographs
          No. 17 and 24 is Barred by the DMCA

       The Court declines to consider whether Buzzfeed’s alleged

use of Photographs No. 17 and 24 would fall under the DMCA’s §

512(c) safe harbor provision, because those two photographs have

been dismissed as time-barred.

       D. Buzzfeed’s Argument that Minden Pictures’ Damages Claims
          Should be Reduced

       Buzzfeed argues that Minden Pictures’ claims for damages

should be pared back because (1) the Amended Complaint is

insufficient to state a claim as to Buzzfeed’s willfulness, so

any claim for enhanced damages should be dismissed; (2)

statutory damages and attorney’s fees should be dismissed

regarding Photographs No. 7-11, 16, 20, 22, 26-27, and 29 for

Minden Pictures’ failure to register them in a timely manner

under the Copyright Act; and (3) five sets of the photographs 2

were registered as “collective works” and Minden Pictures is




2 Photographs No. 2 and 3; Photographs No. 5 and 17; Photographs No. 10 and

11; Photographs No. 23 and 30; and Photographs No. 32, 35, and 40. These
total four “sets,” each constituting one “work.” See Def.’s Mot. to Dismiss
at 23. The Court notes that of these photographs, only the set including
Photographs No. 32 and 40 remains for consideration; one or both of the
photographs in the other sets have been dismissed as time-barred.

                                      9
     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 10 of 15



therefore entitled to only one award of statutory damages per

set. See Def.’s Mot. to Dismiss at 20-23.

     Minden Pictures responds that (1) Buzzfeed’s alleged

infringement of forty of its photographs is enough for this

Court to infer willfulness; (2) regarding Buzzfeed’s argument

that the photographs registered as collective works should be

considered as sets for statutory damages calculations, the

number of copyright registrations is not determinative of the

number of statutory damage awards. See Pl.’s Opp. at 13-15.

     The Court will now consider Buzzfeed’s first argument

regarding enhanced damages. To prove “willfulness” under §

504(c)(2) the Copyright Act for purposes of enhancing statutory

damages, the plaintiff must show (1) that the defendant was

actually aware of the infringing activity, or (2) that the

defendant's actions were the result of “reckless disregard” for,

or “willful blindness” to, the copyright holder's rights. See In

re Aimster Copyright Litigation, 334 F.3d 643, 650 (7th Cir.

2003); Lipton v. Nature Co., 71 F.3d 464, 472 (2d Cir. 1995);

N.A.S. Import Corp. v. Chenson Enters., Inc., 968 F.2d 250, 252

(2d Cir. 1992); see also Yurman Design, Inc. v. PAJ, Inc., 262

F.3d 101, 112 (2d Cir. 2001) (“Willfulness in this context means

that the defendant recklessly disregarded the possibility that

its conduct represented infringement.”) (citation and internal

quotation marks omitted). This knowledge may be “actual or

                                   10
     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 11 of 15



constructive.” See Fitzgerald Pub. Co., Inc. v. Baylor Pub. Co.,

Inc., 807 F.2d 1110, 1115 (2d Cir. 1986).

     The only reference to willfulness in the Amended Complaint

is as follows: “Plaintiff is informed and believes and thereon

alleges that Defendants committed copyright infringement with

actual or constructive knowledge of Plaintiff’s rights, or

reckless disregard for the same, such that said acts of

copyright infringement were, and continue to be willful,

intentional and malicious.” Am. Compl. ¶ 19. This, standing

alone, is insufficient factual support for the allegation that

Buzzfeed’s infringement was willful. The Court finds that Minden

Pictures has not adequately alleged Defendants’ willfulness

related to its alleged copyright infringement.

     In response to Buzzfeed’s second argument regarding timely

registration, Minden Pictures does not dispute that it is only

able to seek statutory damages “for those claims for which there

is timely registration.” See Pl.’s Opp. at 13 (internal

quotations omitted). The Court will consider any argument to the

contrary to be waived by Plaintiff.

     The Court turns to Buzzfeed’s third argument. The Copyright

Act allows only one award of statutory damages for any “work”

infringed. 17 U.S.C. § 504(c)(1). It states that “all the parts

of a compilation . . . constitute one work.” Id. § 504(c)(1). A

“compilation” is “a work formed by the collection and assembling

                                   11
     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 12 of 15



of preexisting materials or of data that are selected,

coordinated, or arranged in such a way that the resulting work

as a whole constitutes an original work of authorship.” Id. §

101. “Collected works” are defined as works “in which a number

of contributions, constituting separate and independent works in

themselves, are assembled into a collective work.” Id.

     The Second Circuit has addressed the issue of what

constitutes a compilation subject to § 504(c)(1)’s one-award

restriction. See Bryant v. Media Right Productions, Inc., 603

F.2d 135, 141 (2d Cir. 2010); Twin Peaks Prods., Inc. v.

Publ’ns. Int’l Ltd., 996 F.2d 1366, 1381 (2d Cir. 1993); WB

Music Corp. v. RTV Comm. Grp., Inc., 445 F.3d 538, 541 (2d Cir.

2006). In these decisions, the court focused on whether the

plaintiff (the copyright holder) issued its works separately, or

together as a unit. In Twin Peaks and WB Music Corp., the court

found that both plaintiffs could receive a separate award of

statutory damages for each of its works. Because there was “no

evidence . . . that any of the separately copyrighted works were

included in a compilation authorized by the [plaintiff],”

plaintiff could receive a separate statutory damage award for

each work. WB Music Corp., 445 F.3d at 541. In Bryant, it was

the copyright holders who issued their works as “compilations”;

they chose to issue albums. Bryant, 603 F.3d at 141. The court

there found that the plain language of the Copyright Act limited

                                   12
     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 13 of 15



the copyright holders’ statutory damage award to one for each

album. Id.

     Minden Pictures cites Bryant and other cases in this

circuit for the proposition that the number of copyright

registrations “is not determinative of the number of statutory

damage awards.” See ASA Music Prods. v. Thomsun Electronics, No.

96-CV-1872(BDP)(MDF), 1998 WL 988195 at 8 (S.D.N.Y. Sept. 29,

1998); Pavlica v. Behr, No. 03-CV-9628 (DC), 2006 WL 1596763 at

3 (S.D.N.Y. Jun. 12, 2006); Bryant, 603 F.3d at 141 (courts

focus on “whether the plaintiff – the copyright holder – issued

its works separately, or together as a unit”). Here, the

threshold question is, did the proto-copyright-holder register

the material as one collective work? That is, for the purposes

of registration, did they consider it to be one work, or

multiple works?

     The Court finds that under these facts – where a copyright

holder chose to “assemble[] into a collective whole” certain

photographs during the registration of its copyright, i.e.

registering them in sets rather than as individual photographic

works – the copyright holder has created a “collective work” and

“compilation” as those terms are defined in § 101. Therefore,

the copyright holder is limited to recovery of one award of

statutory damages per set. See § 504(c)(1) (describing statutory

damages).

                                   13
       Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 14 of 15




       E. Leave to Amend

       The remaining question is whether Plaintiff shall be given

 leave to replead. When a complaint has been dismissed, “[t]he

 court should freely give leave [to amend] when justice so

 requires.” Fed. R. Civ. P. 15(a)(2). However, a court may

 dismiss without leave to amend when amendment would be “futile,”

 or would not survive a motion to dismiss. Hutchison v. Deutsche

 Bank Sec. Inc., 647 F.3d 479, 491 (2d Cir. 2011).

       In this case, Minden Pictures seeks leave to file a Second

 Amended Complaint to “bolster its allegation of willfulness with

 additional factual support” involving other lawsuits to which

 Buzzfeed was a party. See Pl.’s Opp. at 15-16.

       With respect to why Minden Pictures – not unfairly

 characterized by Buzzfeed as “a serial litigant that has filed

 36 lawsuits over its copyrighted works” – did not notice that

 several of its photographs were being posted by Buzzfeed as

 early as 2011, Minden Pictures offers no explanation. No

 additional factual allegations are offered that might support

 its claims regarding the portions of Count One that have been

 dismissed. Accordingly, Minden Pictures’ request to re-plead is

 DENIED.


III.   CONCLUSION




                                     14
     Case 1:18-cv-02438-DAB Document 28 Filed 02/21/19 Page 15 of 15



     For the foregoing reasons, Buzzfeed’s partial Motion to

Dismiss is GRANTED. Photographs No. 1-3, 6, 8-10, 13-14, 16-17,

19-20, 22-26, 29, 34-37, and 39 are dismissed as time-barred.

Sixteen photographs remain: 4, 5, 7, 11, 12, 15, 18, 21, 27, 28,

30, 31, 32, 33, 38, and 40.

     Minden Pictures is barred from seeking enhanced statutory

damages, as it has not sufficiently alleged willful copyright

infringement by Buzzfeed.

     Minden Pictures is limited to recovery of actual damages

for Photographs No. 7, 11, and 27, as these photographs were

published by the copyright holder earlier than 90 days after

their date of registration.

     Finally, Minden Pictures is limited to one statutory damage

award per set for the set of photographs that it registered as

collective works and that have not been dismissed from this

action: Photographs No. 32 and 40.

     Defendant is directed to answer the remaining elements of

Plaintiff’s claim within 45 days of this Memorandum & Order.


                                             SO ORDERED.


DATED:    New York, NY
          February 21, 2019




                                   15
